Citation Nr: 0800396	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-16 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and family


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1983 to February 
2004.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefits sought on 
appeal.


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's obstructive sleep apnea was incurred in or 
aggravated by his active service.


CONCLUSION OF LAW

Service connection for sleep apnea is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in March 2005 and March 
2006, and a rating decision in September 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the April 2006 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.
The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for obstructive sleep apnea.

The service medical records, including reports of an April 
1983 examination, October 1991 and March 1996 periodic 
examinations, and a November 2003 retirement examination, are 
void of findings, complaints, symptoms, or diagnoses 
attributable to obstructive sleep apnea.

The veteran underwent a VA neurological disorders examination 
in April 2005.  He presented with complaints of snoring that 
began in the late 1980's during service.  He indicated that 
his wife told him that he snored at night and sometimes 
stopped breathing.  He complained of excessive daytime 
sleepiness that began sometime the previous year.  He 
reported falling asleep while stopped at a red light, at 
work, reading a book, and watching television.  Once asleep, 
he was awakened by his snoring.  He reported that he once 
sought attention for snoring in the military, but could not 
recall when.  After the examination, a sleep study was 
ordered and performed in May 2005 after which his condition 
was diagnosed as obstructive sleep apnea syndrome moderate 
severity.  A September 2005 record shows that due to a poor 
response to the CPAP (continuous positive airway pressure) he 
was provided with an AutoPAP (a slight variation on the CPAP) 
for home treatment.

An October 2007 statement from the veteran's roommate states 
that he was stationed with the veteran from 1993 to 1994 and 
that he snored.  An October 2007 from the veteran's wife 
indicates that on several occasions from July 2001 to 
December 2004/January 2005 she shared her concerns with him 
regarding the fact that he would stop breathing while asleep.  
However, as previously stated the veteran's service medical 
records are completely void of these complaints and concerns.

In October 2007 testimony before the Board, the veteran 
testified that he was unaware of his possible obstructive 
sleep apnea until he saw a story regarding the death of 
professional football player Reggie White due to sleep apnea.  
It was then that he filed a claim for entitlement to service 
connection for obstructive sleep apnea and sought treatment 
from VA for the same.

In this case, while the competent medical evidence does show 
that the veteran has a diagnosis of obstructive sleep apnea, 
the record does not include a competent medical opinion 
linking the condition to the veteran's active duty.  In 
addition, the service medical records are void of any 
findings, symptoms, complaints, or diagnoses attributable to 
obstructive sleep apnea.  In the absence of competent medical 
evidence linking obstructive sleep apnea to service, service 
connection must be denied.
The Board recognizes the contentions of the veteran, his 
family, and friend as to the diagnosis and relationship 
between his service and the claimed disability.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, they are not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, the assertions 
of the veteran, his family, and friend do not constitute 
competent medical evidence that his current obstructive sleep 
apnea began during, or is a result of, his service.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current obstructive sleep 
apnea was incurred in or aggravated by service.  Therefore, 
service connection for obstructive sleep apnea must be 
denied.


ORDER

Service connection for obstructive sleep apnea is denied.


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


